DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/27/2022 has been entered.

Response to Amendment
3.	The amendment(s), filed on 01/27/2022, have been entered and made of record. Claims 1 and 4-11 are pending. 

Response to Arguments
4.	Applicant's arguments filed on 01/27/2022 with respect to claims 1 and 4-11 have been considered but are moot in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 4-5, 8-10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawazura (US-PGPUB 2004/0141738) in view of Hsieh et al. (US-PGPUB 2011/0242408). 
 	Regarding claim 1, Kawazura discloses an imaging device (Camera; see fig. 1 and paragraphs 0020-0021) comprising: 
 	a mount (Mount plate 16; see figs. 1-2 and paragraph 0021) to which an interchangeable lens is detachably mounted (The photographing lens unit is detachably attached to the mount plate 16; see paragraph 0021), the mount being in a ring shape in a length of the mount in a direction of an optical axis of the imaging device (Circular annular mount 16 having a thickness in the optical axis L direction; see fig. 2 and paragraph 0021); and 

 	wherein an end surface of the mount facing the second member is in a ring shape (Mount 16 and mount 15 having a circular-annular shape; see fig. 2 and paragraphs 0021-0022), and at least a part of the end surface abuts a surface of the second member to be secured to the surface, the surface being perpendicular to the direction of the optical axis of the imaging device (The back end surface of mount 16 abuts with the front end surface of mount 15. The circular-annular mount plate 16, having a center which is located on a lens optical axis L of the photographing lens unit, is attached and secured to the mount 15 by five screws 18a to 18e. The front surfaces of the mount 15 surrounding the threaded holes that receive the screws 18, include areas perpendicular to the optical axis L; see fig. 2, paragraphs 0021-0023 and Diagram 1 below). 






    PNG
    media_image1.png
    773
    1202
    media_image1.png
    Greyscale
  
 	However, Kawazura fails to disclose the details of the imaging element. Specifically, Kawazura fails to expressly disclose an imaging element, the first member to which the imaging element is secured and the first member being secured to the second member. 
 	On the other hand, in a similar field on endeavor, Hsieh discloses an imaging element (Image sensor 32; see fig. 1 and paragraph 0015), the first member (Circuit board 30; see fig. 1) to which the imaging element is secured (The image sensor in mounted to the circuit board 30; see fig. 1 and paragraphs 15-16) and the first member being secured to the second member (The circuit board 30 and the bezel 10 can be secured to each other by fasteners 36 each running through one through hole 34 and a 
 	Since Kawazura and Hsieh are both directed to providing camera devices having exterior cover portions connected to lens mount structures, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawazura and Hsieh to provide an imaging element, a first member to which the imaging element is secured and the first member being secured to the second member for the purpose of effectively capturing digital images while providing a simple and compact camera design where the image sensor board is directly connected to the housing. 

 	Regarding claim 4, Kawazura and Hsieh disclose everything claimed as applied above (see claim 1). In addition, Kawazura discloses the mount is secured to the surface of the second member using one or more screws (The mount plate 16 is attached and secured to the mount section 15 by five screws 18a-18e; see fig. 2 and paragraph 0021), the surface being perpendicular to the direction of the optical axis of the imaging device (The front surfaces of the mount 15 surrounding the threaded holes that receive the screws 18, include areas perpendicular to the optical axis L; see fig. 2, paragraphs 0021-0023 and Diagram 1 above). 

 	Regarding claim 5, Kawazura and Hsieh disclose everything claimed as applied above (see claim 1). In addition, Kawazura discloses the second member forms at least 

 	Regarding claim 8, Kawazura and Hsieh disclose everything claimed as applied above (see claim 1). In addition, Kawazura discloses the mount (Mount 16; see fig. 2) and the second member (The combination of elements 10, 12-15; see figs. 1-2) are secured, in the direction of the optical axis of the imaging device, using a screw at a location where the mount and the second member overlap with each other in the direction of the optical axis (The back end surface of mount 16 overlaps with the front end surface of mount 15 in the optical axis L direction. The circular-annular mount plate 16, having a center which is located on a lens optical axis L of the photographing lens unit, is attached and secured to the mount 15 by five screws 18a to 18e. That is, the flat back surfaces of mount 16 and flat front surfaces of mount 15, which surround the threaded holes in mount 16 and mount 15 are parallel and in contact (touching) with each other in the optical axis L direction; see fig. 2). 

 	Regarding claim 9, Kawazura and Hsieh disclose everything claimed as applied above (see claim 1). However, Kawazura fails to expressly disclose the second member covers at least a portion of a region of the first member, the region extending in the direction of the optical axis.  
 	Nevertheless, Hsieh discloses the second member covers at least a portion of a region of the first member, the region extending in the direction of the optical axis (The bezel 10 covers the side portions of circuit board 30, the side portions representing the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawazura and Hsieh to provide the second member covers at least a portion of a region of the first member, the region extending in the direction of the optical axis for the purpose of providing a simple and compact camera design where the image sensor board is directly connected to the housing. 


 	Regarding claim 10, Kawazura and Hsieh disclose everything claimed as applied above (see claim 4). In addition, Kawazura discloses the one or more screws are arranged along the mount (In a front elevation of the mount plate 16, the screw 18a is located on the right side of the mount plate 16. The screw 18d is diametrically opposed to the screw 18a. The screws 18b and 18c are located between the screws 18a and 18d and at a higher vertical position than the screws 18a and 18d in that order in the counterclockwise direction. The screws 18a, 18b, 18c and 18d are spaced at a substantially equal angular distance in the circumferential direction; see figs. 1-2 and paragraphs 0021-0023). 

 	Regarding claim 11, Kawazura discloses an imaging device (Camera; see fig. 1 and paragraphs 0020-0021) comprising: 

 	a second member forming at least a part of a grip for a user to hold the imaging device (Camera body 10 having a projecting exterior portion 12 and a grip portion 14; see figs. 1-2 and paragraph 0021. In addition, portion 12 includes sections 13 and 15; see fig. 2), the mount being secured to the second member (The mount plate 16 is attached and secured to the mount section 15 by five screws 18a-18e. That is, the projecting exterior portion 12 is provided with a circular opening 13 and the peripheral front end surface of the circular opening 13 defines the mount section 15; see fig. 2 and paragraph 0021), 
 	wherein an end surface of the mount facing the second member is in a ring shape (Mount 16 and mount 15 having a circular-annular shape; see fig. 2 and paragraphs 0021-0022), and at least a part of the end surface abuts a surface of the second member to be secured to the surface, the surface being perpendicular to the direction of the optical axis of the imaging device (The back end surface of mount 16 abuts with the front end surface of mount 15. The circular-annular mount plate 16, having a center which is located on a lens optical axis L of the photographing lens unit, is attached and secured to the mount 15 by five screws 18a to 18e. The front surfaces of the mount 15 surrounding the threaded holes that receive the screws 18, include 
 	However, Kawazura fails to expressly disclose an imaging element; a first member to which the imaging element is secured and the first member being secured to the second member. 
 	Nevertheless, Hsieh discloses an imaging element (Image sensor 32; see fig. 1 and paragraph 0015); a first member (Circuit board 30; see fig. 1) to which the imaging element is secured (The image sensor in mounted to the circuit board 30; see fig. 1 and paragraphs 15-16) and the first member being secured to the second member (The circuit board 30 and the bezel 10 can be secured to each other by fasteners 36 each running through one through hole 34 and a threaded hole of the bezel 10; see fig. 1 and paragraph 0016. Bezel 10 of Hsieh being equivalent to the cover 10 having projection 12 in Kawazura). 
 	Since Kawazura and Hsieh are both directed to providing camera devices having exterior cover portions connected to lens mount structures, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawazura and Hsieh to provide an imaging element, a first member to which the imaging element is secured and the first member being secured to the second member for the purpose of effectively capturing digital images while providing a simple and compact camera design where the image sensor board is directly connected to the housing. 

s 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawazura in view of Hsieh and further in view of Suzuki (US-PGPUB 2006/0010803).  
 	Regarding claim 6, Kawazura and Hsieh disclose everything claimed as applied above (see claim 1). However, Kawazura and Hsieh fail to expressly disclose the second member covers at least a part of a power supply unit for driving the imaging device.  
 	On the other hand, Suzuki discloses the second member covers at least a part of a power supply unit for driving the imaging device (Front cover 1 includes a grip 1b; see figs. 1-2 and paragraphs 0022, 0048, 0052. Front cover 1 including grip 1b covers the front side of the batteries 29; see paragraphs 0023 and fig. 3. Batteries 29 provide power to the electronic components in figure 3 including the imaging unit 21 and controller 23; see paragraphs 0023, 0075, and fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kawazura, Hsieh and Suzuki to provide the second member covers at least a part of a power supply unit for driving the imaging device for the purpose of effectively protecting the power system of the camera while balancing the weight of the camera components within the camera housing.  

 	Regarding claim 7, Kawazura, Hsieh and Suzuki disclose everything claimed as applied above (see claim 6). In addition, Kawazura discloses the second member forms at least a part of a grip for a user to hold the imaging device (Body 10 also comprising 
 	Nevertheless, Suzuki discloses the second member covers at least the part of the power supply unit, the power supply unit being positioned inside the grip (Front cover 1 includes a grip 1b; see figs. 1-2 and paragraphs 0022, 0048, 0052. Front cover 1 including grip 1b covers the front side of the batteries 29 while keeping the batteries inside the cover; see paragraphs 0023 and fig. 3. Batteries 29 provide power to the electronic components in figure 3 including the imaging unit 21 and controller 23; see paragraphs 0023, 0075, and fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kawazura, Hsieh and Suzuki to provide the second member covers at least the part of the power supply unit, the power supply unit being positioned inside the grip for the purpose of effectively protecting the power system of the camera while balancing the weight of the camera components within the camera housing.   


Contact Information
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/08/2022